 
Exhibit 10.1

 
AMENDMENT #5 TO THE CONVERTIBLE PROMISSORY NOTE
ISSUED ON MARCH 18, 2016


THIS AMENDMENT #5 TO THE CONVERTIBLE PROMISSORY NOTE ISSUED ON March 18, 2016
(the “Amendment”) is made effective as of July 15, 2017 (the “Effective Date”),
by and between CLS Holdings USA, Inc., a Nevada corporation (the “Company”), and
Old Main Capital, LLC, a Florida limited liability company (the “Holder”)
(collectively the “Parties”).


BACKGROUND


A.          The Company and Holder are the parties to that certain 8%
convertible promissory note originally issued by the Company to the Holder on
March 18, 2016, in the original principal amount of $200,000.00 (the “Note”).


B.          The Parties desire to amend the Note as set forth expressly below.


NOW THEREFORE, in consideration of the execution and delivery of the Amendment
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parties agree as follows:


1.           The Maturity Date (as defined in the Note) of the Note shall be
extended to September 15, 2017.
 
2.           This Amendment shall be deemed part of, but shall take precedence
over and supersede any provisions to the contrary contained in the Note, as
modified by the preceding amendments to the Note.  Except as specifically
modified hereby and by the preceding amendments to the Note, all of the
provisions of the Notes, which are not in conflict with the terms of this
Amendment, shall remain in full force and effect.
 
 


1

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of August
23, 2017.


CLS Holdings USA, Inc.
 
By:  /s/ Jeffrey Binder                               
Name: Jeffrey Binder
Title: Chief Executive Officer
 
Old Main Capital, LLC
 
By: /s/ Adam Long                           
Name: Adam Long
Title: President
 









2